Citation Nr: 0316636	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back strain, degenerative disc disease.  

ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from September 1976 
to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The competent medical evidence indicates that the 
veteran's low back disability is manifested by slight 
limitation of motion, loss of sensation in both extremties 
below the knees, and chronic radiating pain, resulting in 
incapacitating episodes having a total duration of no more 
than 2 weeks.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 20 
percent for low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the rating decision on appeal, the statement 
of the case, a subsequent supplemental statement of the case, 
and letters sent to the veteran by the RO adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
They also set forth the laws and regulations pertaining to 
the merits of the veteran's claim.  In a November 2002 
supplemental statement of the case, the veteran was informed 
of the new provisions of 38 C.F.R. § 3.159, specifically, 
that VA would assist the veteran in obtaining government or 
private medical or employment records, provided that the 
veteran sufficiently identified the records sought and 
submitted releases as necessary.  Thus, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's treatment records 
dated during the appeal period. Also, the RO obtained a VA 
examination in September 2002 to determine the current nature 
and severity of his service-connected low back disability.


Factual Background 

The veteran maintains, in substance, that the current 10 
percent evaluation assigned for his low back disability does 
not adequately reflect the severity of that disability.  He 
contends that the disability results in pain and limits his 
activity. 

The veteran was most recently examined by VA in September 
2002. He reprtedly was taking medication to treat his back 
symptoms. He complained of severe back pain, radiating to 
both legs, more on the right. Sitting or standing for any 
extended time extenuated his back pain. Objectively, straight 
leg raising was negative bilaterally. There was diminished 
perception in both lower extremities from the knees on down. 
Tendon reflexes were absent at the ankle level. Extension was 
to 20 degrees, flexion was to 80 degrees, and lateral 
movement was to 30 degrees bilaterally. No limp was was 
evident. He was unable to walk on his heels or toes. X-rays 
showed mild disk space narrowing at L4-L5. The diagnosis was 
degenerative disc disease of lumbar spine with back pain, 
chronic, moderate, progressive. The report of an earlier VA 
examination in May 1998 and private and VA outpatient records 
also have been reviewed. 


Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Effective September 23, 2002, new criteria were established 
for rating of intervetebral disc syndrome.  See 67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  Under the new regulations, 
VA is to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by  combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 60 percent is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
rating of 40 percent is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A rating of 
20 percent is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 10 percent is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1) of the new Diagnostic Code 5293 provides that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) of the new Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  VA is 
to evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3) of the new Diagnostic Code 5293 provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in
each spinal segment are clearly distinct, VA is to evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in 
effect prior to September 23, 2002, intervertebral disc 
syndrome is rated as 60 percent disabling if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
condition is rated as 40 percent disabling if severe, with 
recurring attacks with intermittent relief.  Moderate 
disability with recurring attacks is rated as 20 percent 
disabling.  Mild intervertebral disc syndrome is rated as 10 
percent disabling.  Where the condition is postoperative and 
cured, it is rated as noncompensably (0 percent) disabling.

"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, the Court of Appeals for Veterans Claims has held 
that the effective date rule, 38 U.S.C.A. § 5110(g), prevents 
the application of a later, liberalizing law to a claim prior 
to the effective date of the liberalizing law.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence, the new regulations may only 
be applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.  Thus, for the period through 
September 22, 2002, the veteran's low back disability must be 
rated under the older criteria, regardless of whether the new 
criteria are more favorable to his claim;  while, for the 
period from September 23, 2002, forward, the veteran's claim 
should be rated pursuant to the set of criteria which is more 
favorable to his claim.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain is rated as 40 percent disabling if 
severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  With slight subjective symptoms only, a 
noncompensable (0 percent) rating is warranted.

Limitation of motion of the lumbar spine is evaluated as 
follows: Severe, 40 percent; Moderate, 20 percent; Slight, 10 
percent. 38 C.F.R. § 4.71a, Code 5292.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In addition, the Board observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence, supports a 20 percent evaluation, based on 
DCs 5292 for limitation of motion, 5293 for intervertebral 
disc disease and 5295 for lumbosacral strain, and the 
provisions of Deluca, supra.  The report of the September 
2002 VA examinationindicates the service-connected low back 
disability is primarily manifested by slight limitation of 
motion, loss of sensation in both extremties below the knees, 
and complaints of chronic radiating pain, resulting in 
incapacitating episodes having a total duration of no more 
than 2 weeks. Although the veteran asserts that his condition 
is of such severity that he is essentially incapacitated, 
neither the clinical findings or the x-ray findings of record 
are commensurate with that level of disability. Given the 
degree of limitation of motion, minimal neurological 
pathology, and absence of evidence significant functional 
impairment, a 20 percent initial evaluation and no more is 
appropriate. The benefit of the doubt is resolved in the 
veteran's favor to this extent. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295; DeLuca.


ORDER

An initial 20 percent evaluation is granted for low back 
strain, degenerative disc disease, subject to the provisions 
governing the award of monetary benefits.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.







